DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 8-10, 10, 12, 15, and 18-20 have been amended.
Claims 1-20 have been examined.
The specification objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Drawings
The drawings are objected to because of the following informalities.
The drawings are objected to for failing to comply with 37 CFR 1.83(a), which states, “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” The independent claims have been amended to recite assembling the consumer instruction. However, this is not shown in the figures. For example, Figure 3 shows, at element 314, assembling the producer instruction, rather than assembling the consumer instruction. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,112,019 by Chamdani et al. (hereinafter referred to as “Chamdani”) in view of US Publication No. 2010/0058033 by Abernathy et al. (hereinafter referred to as “Abernathy”). 
Regarding claims 1 and 12, taking claim 1 as representative, Chamdani discloses:
a computer processing apparatus comprising: an instruction cache storing producer instructions (Chamdani discloses, at col. 60, lines 39-42, a processor having I-cache arrays, which discloses storing producer instructions since almost any  instruction can be a producer instruction. Chamdani also discloses, at col. 63, lines 54-56, producer instructions.);
a…cache storing… instructions…(Chamdani discloses, at col. 60, lines 39-42, a processor having I-cache arrays, which discloses storing instructions.); and 
eager shelves storing a result of the first producer instruction (Chamdani discloses, at col. 51, line 66-col. 52, line 4, a modified reorder buffer (MRB) that stores result values of producer instructions. As disclosed at col. 45, lines 57-62, the reorder buffer is a shelving technique.); 
wherein the computer processing apparatus is configured to: fetch the first producer instruction (Chamdani discloses, at col. 46, lines 59-63, fetching instructions, which includes all instructions to be executed.); 
based on fetching the first producer instruction, fetch the first…instruction (Chamdani discloses, at col. 56, lines 57-60, an in-order issue queue, which discloses fetching earlier producer instructions prior to subsequent consumer instructions, meaning subsequent instructions are fetched based on preceding instructions having been fetched.)
send the first…instruction to the eager shelves (Chamdani discloses, at col. 46, line 65-col. 47, line 11, sending operands to the reorder buffer whose entries shelve the instructions.); 
based on execution of the first producer instruction, send the second…instruction to the eager shelves (Chamdani discloses, at col. 46, line 65-col. 47, line 11, sending operands to the reorder buffer whose entries shelve the instructions. This discloses sending based on the first producer as the instructions are sequentially associated. Chamdani also discloses, at col. 47, lines 12-15, that instructions are issued based on operands being available which, in the case of a consumer instruction, means in response to the producer instruction(s) having executed.); 
assemble the consumer instruction in the eager shelves based on the…[instructions]; and dispatch the consumer instruction for execution (Chamdani discloses, at col. 47, lines 12-15, when all operand values are ready, issuing (dispatching) the instruction for execution, which involves accessing, or assembling, the operands, which are from the instructions.).
Chamdani does not explicitly disclose that a consumer instruction dependent on a first producer instruction comprises a first half-instruction and a second half-instruction, that the aforementioned fetching, sending, and assembling are performed using the first half instruction and the second half instruction.
However, in the same field of endeavor (e.g., instruction issue) Abernathy discloses:
a consumer instruction dependent on a first producer instruction comprises a first half-instruction and a second half-instruction (Abernathy discloses, at ¶ [0038], a first and second half instructions that have dependencies, i.e., on a producer instruction.);
first and second half instructions (Abernathy discloses, at ¶¶ [0047]- [0048], first and second half-instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chamdani’s instruction shelving to include the half-instructions disclosed by Abernathy in order to “improve performance in that instructions that depend on the second half of a complex instruction can execute earlier than in prior art systems.”  See Abernathy, ¶ [0111].

Regarding claims 2, Chamdani, as modified, discloses the elements of claim 1, as discussed above. Chamdani also discloses:
a superscalar path and a dataflow path (Chamdani discloses, at col. 58, line 66-col. 59, line 18, a superscalar processor, which has, by definition, multiple paths, which are superscalar paths. Chamdani also discloses, at col. 60, lines 60-63, issuing instructions as soon as the operands become available, which discloses a dataflow path.).

Regarding claims 3 and 13, taking claim 3 as representative, Chamdani, as modified, discloses the elements of claim 2, as discussed above. Chamdani also discloses:
wherein the superscalar path comprises the instruction cache (Chamdani discloses, at col. 60, lines 35-42, fetching multiple instructions simultaneously from the I-cache arrays, which discloses inclusion of the I-cache arrays in the superscalar path.).

Regarding claims 4 and 14, taking claim 4 as representative, Chamdani, as modified, discloses the elements of claim 2, as discussed above. Chamdani also discloses:
wherein the dataflow path comprises the eager shelves and the half-instruction cache (Chamdani discloses, at col. 60, line 60-col. 61, line 11, using the MRB for execution of instructions scheduled according to the dataflow model (dataflow path), which discloses inclusion of the eager shelves in the dataflow path. That those instructions are fetched from the I-cache arrays discloses inclusion of the I-cache arrays in the dataflow path.).

Regarding claims 5 and 15, taking claim 5 as representative, Chamdani, as modified, discloses the elements of claim 2, as discussed above. Chamdani also discloses:
wherein the dataflow path permits early fetching and dispatching of the…instructions (Chamdani discloses, at col. 60, line 60-col. 61, line 11, issuing instructions without waiting for an explicit and rigid sequence, which discloses early fetching and dispatching of instructions.).
Chamdani does not explicitly disclose that the instructions are half-instructions.

half instructions (Abernathy discloses, at ¶¶ [0047]- [0048], first and second half-instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chamdani’s instruction shelving to include the half-instructions disclosed by Abernathy in order to “improve performance in that instructions that depend on the second half of a complex instruction can execute earlier than in prior art systems.”  See Abernathy, ¶ [0111].  

Regarding claims 6 and 16, taking claim 6 as representative, Chamdani, as modified, discloses the elements of claim 2, as discussed above. Chamdani also discloses:
wherein the dataflow path comprises a full-instruction cache storing dependent instructions (Chamdani discloses, at col. 60, line 60-col. 61, line 11, scheduling according to the dataflow model (dataflow path), using instructions that are fetched from the I-cache arrays, which discloses a full-instruction cache. The instructions issue when their operands become available, which discloses dependent instructions.).

Regarding claims 7 and 17, taking claim 7 as representative, Chamdani, as modified, discloses the elements of claim 2, as discussed above. Chamdani also discloses:
wherein the dataflow path comprises a producer instruction pointer mapping physical register numbers to instruction addresses (Chamdani discloses, at col. 55, lines 49-57, including a register mapping table (RMT), that maps physical register numbers to instruction addresses via association with the logical register identifiers associated with the instructions, as disclosed at col. 9, lines 1-8.).

Regarding claims 8, Chamdani, as modified, discloses the elements of claim 2, as discussed above. Chamdani also discloses:
instruction shelves associated with the superscalar path and the dataflow path (Chamdani discloses, at col. 56, lines 1-20, a distributed instruction queue (DIQ) (instruction shelves) that allows in-order or out-of-order issue based on operand readiness, which discloses being associated with the superscalar path and the dataflow path.).

Regarding claims 9 and 18, taking claim 9 as representative, Chamdani, as modified, discloses the elements of claim 1, as discussed above. Chamdani also discloses:
a first branch target buffer storing target addresses associated with the producer instructions (Chamdani discloses, at col. 39, lines 18-27, a branch target buffer (BTB) storing addresses, which discloses addresses associated with producer instructions.); and 
a second branch target buffer storing eagerly executed branch instructions, the second branch target buffer smaller than the first branch target buffer (Chamdani discloses, at col. 53, line 66- col. 54, line 2, a small reorder buffer flush address queue (RBFAQ) that is added to the MRB, which discloses the eagerly executed branch instructions of the dataflow path, and being smaller than the first branch target buffer.).

Regarding claims 10 and 19, taking claim 10 as representative, Chamdani, as modified, discloses the elements of claim 9, as discussed above. Chamdani also discloses:
wherein the second branch target buffer further stores a full instruction address (Chamdani discloses, at col. 53, line 66- col. 54, line 2, a small reorder buffer flush address queue (RBFAQ) that includes the address of unresolved branches, which discloses storing a full instruction address.).

Regarding claims 11, Chamdani, as modified, discloses the elements of claim 10, as discussed above. Chamdani also discloses:
a program counter, wherein the full instruction address is a next value of the program counter (Chamdani discloses, at Figure 3, a program counter. Chamdani also discloses, at col. 54, lines 15-18, that the old tail position, a full address, is the next instruction to be executed, which corresponds to the next PC.).

Regarding claim 20, Chamdani discloses:
a system, comprising: a superscalar path of a computer processing architecture, the superscalar path comprising an instruction cache storing producer instructions (Chamdani discloses, at col. 60, lines 39-42, a processor having I-cache arrays, which discloses storing producer instructions since almost any  instruction can be a producer instructions. Chamdani also discloses, at col. 63, lines 54-56, producer instructions. Chamdani also discloses, at col. 60, lines 35-42, fetching multiple instructions simultaneously from the I-cache arrays, which discloses inclusion of the I-cache arrays in the superscalar path.); and 
a dataflow path of the computer processing architecture, the dataflow path comprising: a…cache storing… instructions (Chamdani discloses, at col. 60, lines 39-42, a processor having I-cache arrays, which discloses storing instructions. Chamdani also discloses, at col. 60, lines 60-63, issuing instructions as soon as the operands become available, which discloses a dataflow path and, at col. 60, line 60-col. 61, line 11, using the MRB for execution of instructions scheduled according to the dataflow model (dataflow path), which discloses inclusion of the eager shelves in the dataflow path. That those instructions are fetched from the I-cache arrays discloses inclusion of the I-cache arrays in the dataflow path.); and 
eager shelves storing a result of the first producer instruction (Chamdani discloses, at col. 51, line 66-col. 52, line 4, a modified reorder buffer (MRB) that stores result values of producer instructions. As disclosed at col. 45, lines 57-62, the reorder buffer is a shelving technique.);
wherein the system is configured to fetch the first producer instruction, wherein fetching the first producer instruction causes fetching the first…instruction and sending the first…instruction to the eager shelves, and wherein executing the first producer instruction causes assembling the consumer instruction based on the…[instructions] and dispatching the consumer instruction for execution (Chamdani discloses, at col. 46, lines 59-63, fetching instructions, which includes all instructions to be executed. Chamdani also discloses, at col. 56, lines 57-60, an in-order issue queue, which discloses fetching earlier producer instructions prior to subsequent consumer instructions, meaning subsequent instructions are fetched based on preceding instructions having been fetched. Chamdani also discloses, at col. 46, line 65-col. 47, line 11, sending operands to the reorder buffer whose entries shelve the instructions. Chamdani also  discloses, at col. 46, line 65-col. 47, line 11, sending operands to the reorder buffer whose entries shelve the instructions. This discloses sending based on the first producer as the instructions are sequentially associated. Chamdani also discloses, at col. 47, lines 12-15, that instructions are issued based on operands being available which, in the case of a consumer instruction, means in response to the producer instruction(s) having executed. Chamdani also discloses, at col. 47, lines 12-15, when all operand values are ready, issuing (dispatching) the instruction for execution, which involves accessing, or assembling, the operands, which are from the instructions.)..
Chamdani does not explicitly disclose that a consumer instruction dependent on a first producer instruction comprises a first half-instruction and a second half-instruction, that the aforementioned fetching, sending, and assembling are performed using the first half instruction and the second half instruction.
However, in the same field of endeavor (e.g., instruction issue) Abernathy discloses:
a consumer instruction dependent on a first producer instruction comprises a first half-instruction and a second half-instruction (Abernathy discloses, at ¶ [0038], a first and second half instructions that have dependencies, i.e., on a producer instruction.);
first and second half instructions (Abernathy discloses, at ¶¶ [0047]- [0048], first and second half-instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chamdani’s instruction shelving to include the half-instructions disclosed by Abernathy in order to “improve performance in that instructions that depend on the second half of a complex instruction can execute earlier than in prior art systems.”  See Abernathy, ¶ [0111].

Response to Arguments
On page 9 of the response filed February 4, 2021 (“response”), the Applicant argues, “Applicant submits that the cited references fail to teach or suggest at least "based on fetching the first producer instruction, fetch the first half instruction;" "based on execution of the first producer instruction, send the second half instruction to the eager shelves;" and "assemble the consumer instruction in the eager shelves based on the first half instruction and the second half instruction" as recited by amended independent claim 1. The Office Action acknowledges that Chamdani lacks half instructions. Thus, Chamdani cannot teach or suggest at least the above-quoted features of amended independent claim 1. The Office Action relies on Abernathy for half instructions, but Abernathy does not cure the deficiencies of Chamdani.
See, e.g., Chamdani, col. 56, lines 57-60. As producers are necessarily prior to consumers, i.e., consumers cannot execute until the producers upon which they depend do, this discloses the fetching of a consumer based on the fetching of a producer. The only difference between these teachings of Chamdani and the claims is that the claims recite that the subsequent, i.e., dependent, instruction is a half-instruction. However, Abernathy demonstrates that it is known to split instructions into half instructions, and to enforce dependency with regard to the individual half instructions. See, e.g., Abernathy, ¶ [0038]. Accordingly, the Examiner maintains that the cited references disclose “based on fetching the first producer instruction, fetch the first half instruction.”
Chamdani also discloses that issuing an instruction occurs based on the availability of the instruction’s operands. See, e.g., Chamdani, col. 47, lines 12-15 The operands are available after execution of the producer instruction or instructions upon which the instruction depends. Therefore, the Examiner maintains that the cited references disclose “based on execution of the first producer instruction, send the second half instruction to the eager shelves.”
Regarding the limitation directed to assembling the consumer instruction, as discussed above, Chamdani discloses waiting for the operands to be available, and then issuing the instruction. See, e.g., Chamdani, col. 56, lines 57-60. The Examiner maintains that this discloses the claimed assembling. Again, while Chamdani recites waiting for multiple operands to be available before issuing an instruction, Chamdani does not explicitly recite two half instructions. Instead, Abernathy is relied upon for this feature. The Examiner also notes that the written description does not provide any details regarding what is involved in the claimed “assembling.” Therefore, the term is subject to broad interpretation. For the foregoing reasons, the Applicant’s arguments are deemed unpersuasive.

On page 10 of the response the Applicant argues, “Abernathy processes a first half instruction when it has no remaining dependencies, and processes a second half instruction after the processing of the first half instruction. However, Abernathy does not fetch one of the half instructions "based on fetching of the first producer instruction" as claimed, nor does Abernathy send the second half instruction "based 
Though fully considered, the Examiner respectfully disagrees. As discussed above, Chamdani discloses in-order issuing and enforcing ordering constraints among dependent instructions having multiple operands, which discloses the claimed fetching and sending based on fetching and executing, respectively, a producer instruction as well as the claimed assembling the consumer instruction. Therefore the Applicant’s arguments that Abernathy does not teach these features are deemed unpersuasive, as Abernathy is not cited for these features.  

On page 10 of the response the Applicant argues, “Amended independent claims 12 and 20 recite subject matter similar to that recited in amended independent claim 1, and also patentably distinguish over the cited references for at least some of the reasons presented with respect to amended independent claim 1. By law, claims 2-11 and 13- 19 also patentably distinguish over the cited references at least for their respective dependence from amended independent claims 1, 12, and 20, and because they may recite additional allowable subject matter.”
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Examiner, Art Unit 2183